DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 12/27/21 is acknowledged.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Muramatsu et al US 2012/0119377, and further in view of Lee US 2014/0183744.

Pertaining to claim 1, Muramatsu teaches a semiconductor device, comprising: 
a substrate that includes: 
a first insulating layer 36, 
a conductive layer 38 on the first insulating layer,
a second insulating layer 39 on the conductive layer, and 
See Figure 4B [0069] and 39X; 
a conductive material 40 that contacts at least the first insulating layer and the part of the conductive layer in the opening [0069] 39X; and 
a semiconductor chip 3 that has an electrode 4 contacting the conductive material 40 See Figure 4B.


    PNG
    media_image1.png
    408
    814
    media_image1.png
    Greyscale

Muramatsu teaches a copper filled via and does not teach wherein the semiconductor chip has an electrode extending towards the first insulating layer (ie projecting from the die itself) within the opening and contacting the conductive material.  Lee teaches an alternative to a copper filled via, including a semiconductor chip 150 that has an electrode extending 155 towards (implies on a direction) a first insulating layer 106 within an opening See Figure 1B (does not necessarily require that the first insulating layer is within an opening, only that the electrode extends in an opening towards the first insulating layer) and contacting a conductive material 156 see Figure 1B.  It would have been within the scope of one of ordinary skill in the art at the time the invention was filed to combine the teachings 

    PNG
    media_image2.png
    621
    816
    media_image2.png
    Greyscale

Pertaining to claim 2, Muramatsu in view of Lee teaches the semiconductor device according to claim 1, wherein there is a gap between a lower end of the electrode and the first insulating layer. See Figure 1B (annotated above and note that the gap doesn’t require there to be no intervening layers, only that a gap exists between the bottom of the electrode and the first insulating layer)

Pertaining to claim 3, Muramatsu in view of Lee semiconductor device according to claim 2, wherein the gap is filled with the conductive material 156. Lee teaches conductive material 156 filled in the gap see Figure 1B (note explanation above in rejection of claim 2)

Pertaining to claim 6, Muramatsu in view of Lee semiconductor device according to claim 1, wherein the part of the conductive layer projects from an inner surface of the opening toward a center of the opening.  See Muramatsu Figure 4B

Pertaining to claim 7, Muramatsu in view of Lee semiconductor device according claim 1, wherein the part of the conductive layer forms part of an inner surface of the opening. See Muramatsu Figure 4B

Pertaining to claim 8, Muramatsu in view of Lee semiconductor device according to claim 1, wherein the conductive material 156 is further provided along a side surface of the electrode 155 above the opening. See Lee Figure 1B


Allowable Subject Matter
Claims 4, 5, 9 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J TOBERGTE whose telephone number is (571)272-6458. The examiner can normally be reached M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571) 270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS J TOBERGTE/Primary Examiner, Art Unit 2817                                                                                                                                                                                                        3/8/22